As Filed with the Securities & Exchange Commission on November 4, 2010. SECURITIES & EXCHANGE COMMISSION FORM 10-Q [ X ]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 for the quarterly period ended September 30, 2010. [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 For the transition period from to Commission File Number:0-30106 PACIFIC CONTINENTAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) OREGON 93-1269184 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 111 West 7th Avenue Eugene, Oregon97401 (Address of principal executive offices) (Zip Code) (541) 686-8685 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Act. (Check one). Large accelerated filerAccelerated filerXNon-accelerated filer Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesNoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common Stock outstanding as of October 31, 2010:18,404,725 PACIFIC CONTINENTAL CORPORATION FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (unaudited): 3 September 30, 2010, December 31, 2009 and September 30, 2009 Consolidated Statements of Operations (unaudited): 4 Three and nine months ended September 30, 2010 and September 30, 2009 Consolidated Statements of Changes in Shareholders’ Equity (unaudited): 5 Nine months ended September 30, 2010 and year ended December 31, 2009 Consolidated Statements of Cash Flows (unaudited): 6 Nine months ended September 30, 2010 and September 30, 2009 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures on Market Risk 40 Item 4. Controls and Procedures 40 PART II OTHER INFORMATION Item 1. Legal Proceedings none Item 1a. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds none Item 3. Defaults Upon Senior Securities none Item 4. Removed and Reserved none Item 5. Other Information none Item 6. Exhibits 46 SIGNATURES 47 Page 2 Item 1.Financial Statements Pacific Continental Corporation and Subsidiaries Consolidated Balance Sheets (In thousands, except share amounts) (Unaudited) September 30, December 31, September 30, ASSETS Cash and due from banks $ $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available-for-sale Loans held-for-sale Loans, less allowance for loan losses and net deferred fees Interest receivable Federal Home Loan Bank stock Property, plant and equipment, net of accumulated depreciation Goodwill and other intangible assets Deferred tax asset Taxes receivable Other real estate owned Prepaid FDIC assessment - Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Noninterest-bearing demand $ $ $ Savings and interest-bearing checking Time $100,000 and over Other time Total deposits Federal funds and overnight funds purchased Federal Home Loan Bank advances and other borrowings Junior subordinated debentures Accrued interest and other payables Total liabilities Shareholders' equity Common stock; authorized 50,000,000 shares; issued and outstanding 18,404,725 shares (18,393,773 shares at December 31, 2009 and 12,872,781 shares at September 30, 2009) Retained earnings Accumulated other comprehensive income (loss) ) 15 Total liabilities and shareholders’ equity $ $ $ See accompanying notes. Page 3 Pacific Continental Corporation and Subsidiaries Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three months ended Nine months ended September 30, September 30, Interest and dividend income Loans $ Securities Federal funds sold & interest-bearing deposits with banks 3 2 6 4 Interest expense Deposits Federal Home Loan Bank & Federal Reserve borrowings Junior subordinated debentures Federal funds purchased 15 23 39 76 Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Bankcard fee income Loan servicing fees 31 18 63 55 Mortgage banking income 69 61 Gain on sale of investment securities - - 45 - Impairment losses on investment securities (OTTI) - - ) - Other noninterest income Noninterest expense Salaries and employee benefits Premises and equipment Bankcard processing Business development FDIC insurance assessment Other real estate expense 32 Other noninterest expense Income (loss) before provision (benefit) for income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ ) Earnings (loss) per share Basic $ ) Diluted $ ) Weighted average shares outstanding Basic Common stock equivalents attributable to stock-based awards - Diluted See accompanying notes. Page 4 Pacific Continental Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (In thousands, except share amounts) (Unaudited) Pacific Continental Corporation and Subsidiaries Consolidated Statements of Changes in Shareholder's Equity (In thousands, except shares) (Unaudited) Accumulated Other Number Common Retained Comprehensive of Shares Stock Earnings Income (Loss) Total Balance, December 31, 2008 $ $ $ ) $ Net loss ) ) Other comprehensive income: Unrealized gain on securities Deferred income taxes ) Other comprehensive income Comprehensive loss ) Stock issuance, net of costs Stock options exercised and related tax benefit Share-based compensation Cash dividends ) ) Balance, December 31, 2009 ) Net income Other comprehensive income: Unrealized gain on securities Deferred income taxes ) Other comprehensive income Comprehensive income Stock issuance, net of costs 38 38 Stock options exercised and related tax benefit 38 38 Share-based compensation Cash dividends ) ) Balance, September 30, 2010 $ Page 5 Pacific Continental Corporation and Subsidiaries Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization, net of accretion Other than temporary impairment on investment securities - Valuation adjustment on foreclosed assets Provision for loan losses (Gains) losses on foreclosed assets ) (8 ) Deferred income taxes ) Share-based compensation Production of mortgage loans held-for-sale ) ) Proceeds from the sale of mortgage loans held-for-sale Change in: Interest receivable ) Deferred loan fees ) ) Accrued interest payable and other liabilities ) ) Income taxes receivable ) Other assets ) Net cash provided by operating activities Cash flow from investing activities: Proceeds from maturities of available for sale investment securities Purchase of available for sale investment securities ) ) Net loan principal collections (originations) ) Purchase of loans ) ) Cash paid for acquisitions - ) Purchase of property ) ) Proceeds on sale of foreclosed assets Purchase of energy tax credits ) ) Net cash used by investing activities ) ) Cash flow from financing activities: Change in deposits Change in federal funds purchased and FHLBand FRB short-term borrowings ) Proceeds from FHLB term advances originated ) FHLB term advances paid-off ) Proceeds from stock options exercised 38 Proceeds from stock issuance, net of costs - Dividends paid ) ) Net cash provided by financing activities ) Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental information: Noncash investing and financing activities: Transfers of loans to foreclosed assets $ $ Change in unrealized gain on securities, net of deferred income taxes $ $ Cash paid during the period for: Income taxes $ $ Interest $ $ See accompanying notes. Page 6 Pacific Continental Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) A complete set of Notes to Consolidated Financial Statements is a part of the Company’s 2009 Form 10-K filed March 16, 2010.The notes below are included due to material changes in the financial statements or to provide the reader with additional information not otherwise available.In preparing these financial statements, the Company has evaluated subsequent events and transactions for potential recognition or disclosure in the financial statements.All dollar amounts in the following notes are expressed in thousands, except share and per share data. Certain amounts contained in the prior period consolidated financial statements have been reclassified where appropriate to conform to the financial statement presentation used in the current period.These reclassifications had no effect on previously reported net income. 1.Basis of Presentation The accompanying interim consolidated financial statements include the accounts of Pacific Continental Corporation (the “Company”), a bank holding company, and its wholly-owned subsidiary, Pacific Continental Bank (the “Bank”) and the Bank’s wholly-owned subsidiaries, PCB Services Corporation and PCB Loan Services Corporation (both of which are presently inactive). All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying consolidated financial statements have been prepared by the Company without audit and in conformity with generally accepted accounting principles in the United States of America for interim financial information.The financial statements include all adjustments and normal accruals, which the Company considers necessary for a fair presentation of the results of operations for such interim periods.In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, as of the date of the balance sheets and income and expenses for the periods.Actual results could differ from those estimates. The balance sheet data as of December 31, 2009 was derived from audited financial statements, but does not include all disclosures contained in the Company’s 2009 Form 10-K.The interim consolidated financial statements should be read in conjunction with the December 31, 2009 consolidated financial statements, including the notes thereto, included in the Company’s 2009 Form 10-K. Page 7 2.Securities Available-for-Sale: The amortized costs, unrealized gains, unrealized losses, and estimated fair values of securities available-for-sale at September 30, 2010 are as follows: September 30, 2010 (in thousands) Securities in Securities in Continuous Continuous Unrealized Unrealized Loss Loss Gross Gross Estimated Position for Position For Amortized Unrealized Unrealized Fair Less Than 12 Months Cost Gains Losses Value 12 Months or Longer Unrealized Loss Positions Obligations of states and political subdivisions: $ $
